LACOMBE, Circuit Judge.
It seems unnecessary to alter the phraseology of the decree, which does not now require an ascertainment of the profits made by the Provident Chemical Works in manufacturing the phosphatic-acid element. As to acid made by it and sold to the New York Baking Powder Company it is a contributory infringer, and is liable equally with the baking powder company for profits or damages resulting from the sale of. baking powder in which the acid contributed by it has entered as an element.